Appeal from a judgment of the Supreme Court (Cerio Jr., J.), entered February 10, 2012 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to obtain a copy of his sex offender counseling and treatment program clinical file.
Petitioner, an inmate, commenced this CPLR article 78 *1031proceeding seeking, among other things, to obtain a copy of the clinical record pertaining to his participation in a sex offender counseling and treatment program. Supreme Court concluded that, inasmuch as petitioner was provided access to his clinical file, the proceeding was moot and it dismissed the petition. On appeal, petitioner continues to challenge the failure to provide him with a copy of the clinical file. The Attorney General has advised this Court that a copy of the clinical file has since been provided to petitioner. In view of this, the appeal is now moot (see Matter of Humane Socy. of U.S. v Fanslau, 54 AD3d 537, 539 [2008]; Matter of Kiesel v Goord, 21 AD3d 1189, 1190 [2005]). Therefore, it must be dismissed.
Peters, P.J., Lahtinen, Spain and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.